DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan (US PGPub 2019/0103396).
Regarding claim 1, Zhan discloses in Fig. 12 (see para. [0041], which specifies that all polarities may be reversed, this being a bidirectional device),
a P-type semiconductor layer (108, 116, para. [0044] & [0048]); 
a first N-type well (para. [0047] & [0053]:  114/150/154) formed in the P-type semiconductor layer; 
a first N-type heavily-doped area (172, para. [0062]) and a first P-type heavily-doped area (160, para. [0059]) formed in the first N-type well and commonly coupled to a first pin (186, para. [0038]), wherein the first P-type heavily-doped area (160) is spaced from a bottom of the first N-type well (114); 
a second P-type heavily-doped area (162, para. [0059]) formed within the first N-type well and spaced from a sidewall of the first N-type well (114 adjacent 118), wherein the second P-type heavily-doped area is floating (para. [0059]); and 
a second N-type heavily-doped area (176, para. [0062]) formed in the P-type semiconductor layer (108/118/120) and coupled to a second pin (184, para. [0038]), wherein the second P-type heavily-doped area (162) is formed between the first P-type heavily-doped area (160) and the second N-type heavily-doped area (176).
Regarding claim 11, Zhan further discloses that the P-type semiconductor layer (108, 116, 118 & 120, para. [0044] & [0048]) is a P-type epitaxial layer (para. [0046]).
Regarding claim 12, Zhan further discloses in Fig. 12, a P-type well (118/120, para. [0048]) formed in the P-type semiconductor layer (108 & 116, para. [0044] & [0048]), and the second N-type heavily-doped area (176) is formed in the P-type well (118 & 120).
Regarding claim 13, Zhan further discloses in Fig. 12, a third P-type heavily-doped area (166, para. [0061]) formed in the P-type well (118/120) and coupled to the second pin (184).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, Zhan discloses in para. [0059] that (in the context of the claims) floating p-type region 162 resides laterally between the p-type contact region 160 on one side and a directly adjacent floating n-type region 174 on the other, which is closer to well sidewall.  Zhan further discloses that both of these floating regions serve to collect carriers, reduce transistor beta, and increase holding voltage.  However, there is no teaching with regard to the distances recited in claim 2.  In fact, Zhan further discloses that further floating regions in the base may serve the same purpose.  
Regarding claim 3, the further recited limitation that there is “a third N-type heavily-doped area formed within the first N-type well, wherein the third N-type heavily-doped area is floating and directly adjacent to the second P-type heavily-doped area, and the third N-type heavily-doped area is formed between the first P-type heavily-doped area and the second P-type heavily-doped area” does not correspond to the configuration of Zhan, which has the disposition of the floating regions 162 & 174 reversed from the claim.  Prior art Yu (US Patent No. 6,476,422) discloses in Fig. 3, a more traditional SCR device utilizing a floating heavily doped p-type region (36) spaced from a sidewall of an n-well (32).  As described in Figs. 3-5 and cols. 3-4, the floated region provides a floated bipolar transistor 52 in place of hardwired transistor 27 shown in Fig. 2 to comprise the SCR.  The floated transistor severs to increase the trigger current and decrease the holding voltage in contradistinction with device of Zhang.  There is no teaching in the prior art to combine the floated transistor with the more traditional hardwired SCR.
Claims 4-10 would likewise be allowable as ultimately depending from claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891